DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 10/22/2021 and Interview on 1/14/2022.
Claims 1-5, 7-8, 11, 26-28, 30-33, 35 and 36-37 are pending while claims 6, 9-10, 12-25, 29 and 34 has previously been canceled.
Claims 1-5, 7-8, 11, 26-28, 30-33, 35 and 36-37 and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph C. Drish (Reg. No. 66,198) on 01/14/2022.
The Application has been amended as follows:
(Currently Amended) A method, comprising:
receiving, by an offline user computing device using a portable device or using another storage device, while the offline user computing device is in an offline mode, an a user of the offline user computing device from a server;

wherein the offline mode comprises the offline user computing device not being connected to an external network;
receiving, by the offline user computing device, a phrase; 
generating, by the offline user computing device while the offline user computing device is in the offline mode, a first password as a hash value of the phrase;
generating, by the offline user computing device while the offline user computing device is in the offline mode, a token, the token comprising information of an amount of blockchain cryptocurrency transferring from the user account to a receiving account, a change amount that is to be transferred to either an address of the user or another address of the user, and information of the first password;
signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key;
storing, by the offline user computing device, the signed token on the portable device, the portable device being different from the offline user computing device;
connecting, by a receiving device, to the portable device;

authenticating, by the receiving device, the user of the offline user computing device based on the signed token;
receiving, as input to the receiving device, a second password;
comparing, by the receiving device, the first password from the token to the second password; and
initiating a transfer, by the receiving device, of the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the receiving device authenticating the user, and the first password being identical to the second password.
(Previously presented) The method of claim 1, wherein the portable device on which the signed token is stored comprises one of a mobile phone, a flash memory, a USB flash drive, or a SD memory card.
(Previously presented) The method of claim 1, wherein the storing is performed using a connection comprising one of a direct physical connection or a wireless connection.
(Previously presented) The method of claim 1, wherein the offline user computing device and the portable device are physically separated entities.
(Previously presented) The method of claim 1, wherein the private key is associated with a public address of the user.
(Canceled).
(Previously presented) The method of claim 1, wherein the private key is stored in the offline user computing device at a point when the offline user computing device is in the offline mode.
(Previously presented) The method of claim 1, wherein the first password is a one-time password associated with the transfer of the amount of blockchain cryptocurrency from the user account to the receiving account.
– 10 (Canceled).
(Previously presented) The method of claim 5, wherein the private key is not known or made public to any external device.
– 25 (Canceled).
(Previously presented) The method of claim 1, further comprising signing, by the offline user computing device, the token with the private key with an input comprising:
a reference to a transaction from where the address of the user acquired the blockchain cryptocurrency.
(Previously presented) The method of claim 1, further comprising signing, by the offline user computing device, the token with the private key with outputs comprising:
the amount of blockchain cryptocurrency; and
the change amount, that is to be transferred to either the address of the user or the another address of the user.
(Previously presented) The method of claim 1, further comprising signing, by the offline user computing device, the token with the private key with authorization information comprising:

(Canceled).
(Currently Amended) The method of claim 1, further comprising obtaining, by the user, the information of the amount of blockchain cryptocurrency on the user account and/or [[the]] an amount of blockchain cryptocurrency transferring to the user account using a public internet access point to connect to the server having the information.
(Previously Presented) The method of claim 30, further comprising:
inputting, by the user to the offline user computing device by hand, the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account.
(Previously Presented) The method of claim 31, further comprising receiving, by the offline user computing device, the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account without a connection between the offline user computing device and the server.
(Previously Presented) The method of claim 1, where generating the token further comprises comparing, by the offline user computing device when generating the token, the amount of blockchain cryptocurrency transferring to the user account to the amount of cryptocurrency transferring from the user account to the receiving account, to ensure that the amount of cryptocurrency transferring from the user account to the receiving account will be available on the user account.
(Canceled).
(Previously presented) The method of claim 1, wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered in a distributed timestamp server, and are uniquely defined by a SHA256d hash.
(Currently amended) A method, comprising:
receiving, by an offline user computing device using a portable device or using another storage device, while the offline user computing device is in an offline mode, an input, the input comprising information of an amount of blockchain cryptocurrency on a user account, where the input is a user of the offline user computing device from a server;

wherein the offline mode comprises the offline user computing device not being connected to an external network;
receiving, by the offline user computing device, a phrase; generating, by the offline user computing device while the offline user computing device is in the offline mode, a first password as a hash value of the phrase;
generating, by the offline user computing device while the offline user computing device is in the offline mode, a token, the token comprising information of an amount of blockchain cryptocurrency to be transferred from the user account to a receiving account, 
signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key;
storing, by the offline user computing device, the signed token on the portable device, the portable device being different from the offline user computing device;
connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; 
authenticating, by the receiving device, the user of the offline user computing device based on the signed token;
receiving, as input to the receiving device, a second password;
comparing, by the receiving device, the first password from the token to the second password; and
initiating a transfer, by the receiving device, of the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the receiving device authenticating the user, and the first password being identical to the second password.
(Currently amended) A method, comprising:
receiving, by an offline user computing device using a portable device or using another storage device, while the offline user computing device is in an offline mode, an input, the input comprising information of an amount of blockchain cryptocurrency on a user account, and/or an amount of blockchain cryptocurrency transferring to the user account, where the input is a user of the offline user computing device from a server;

wherein the offline mode comprises the offline user computing device not being connected to an external network;
receiving, by the offline user computing device, a phrase;
generating, by the offline user computing device while the offline user computing device is in the offline mode, a first password as a hash value of the phrase;
generating, by the offline user computing device while the offline user computing device is in the offline mode, a token, the token comprising information of an amount of blockchain cryptocurrency to be transferred from the user account to a receiving account, a change amount that is to be transferred to either an address of the user or another address of the user, and information of the first password;
signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key;
storing, by the offline user computing device, the signed token on the portable device, the portable device being different from the offline user computing device;
connecting, by a receiving device, to the portable device;
receiving, by the receiving device, the signed token from the portable device;

receiving, as input to the receiving device, a second password;
comparing, by the receiving device, the first password from the token to the second password; and
initiating a transfer, by the receiving device, of the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with a public address of the user and the user being authenticated, and the first password being identical to the second password; 
wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered in a distributed timestamp server, and are uniquely defined by a SHA256d hash.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to transferring an amount of blockchain cryptocurrency on a user account, and/or an amount of blockchain cryptocurrency transferring to the user account by generating a token, by an offline user computing device while the user computing device is in the offline mode.  The token comprising a transferring amount that is received using a portable device, a change amount with an address of the user and a hash of a password as a phrase.  The token is stored on the portable device and transferring of the amount of blockchain 
Generating, by offline user computing device while the offline user computing device is in the offline mode, a token comprising information of an amount of currency transferring from the user account to a receiving account and information of the first password based on receiving input amount and storing the token in a storage (Figs. 1-2, 5-7; Pars. 5, 19, 44, 54, 56, 81) is old and well known as evident by prior art of Grigg et al. (US 2012/0197797).
The closest prior art of Talker (US 2014/0143142) disclose blockchain cryptocurrency, signing token with a private key by offline user computing device (Figs. 1-2; Pars. 34, 41), connecting, by a receiving device, to portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96) and initiating a transfer, in response to the receiving device authenticating the user (Figs. 4; Pars. 59, 98-99, 110-112, 115-124, 129).
However, neither Grigg nor Talker teach receiving, by an offline user computing device using a portable device or using another storage device, while the offline user computing device is in an offline mode, an input, the input comprising information of an amount of blockchain cryptocurrency on a user account, and/or an amount of blockchain cryptocurrency transferring to the user account; receiving, by the offline user computing device, a phrase; generating, by the offline user computing device while the offline user computing device is in the offline mode, a first password as a hash value of the phrase; generating, by the offline user computing device while the offline user computing device is in the offline mode, a token, the token comprising information of an amount of blockchain cryptocurrency to be transferred from the user account to a receiving account, a change amount that is to be transferred to either an address of the user 
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination receiving, by an offline user computing device using a portable device or using another storage device, while the offline user computing device is in an offline mode, an input, the input comprising information of an amount of blockchain cryptocurrency on a user account, and/or an amount of blockchain cryptocurrency transferring to the user account; receiving, by the offline user computing device, a phrase; generating, by the offline user computing device while the offline user computing device is in the offline mode, a first password as a hash value of the phrase; generating, by the offline user computing device while the offline user computing device is in the offline mode, a token, the token comprising information of an amount of blockchain cryptocurrency to be transferred from the user account to a receiving account, a change amount that is to be transferred to either an address of the user or another address of the user, and information of the first password; signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key; storing, by the offline user computing device, the signed token on the portable device, the portable device being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685